Title: From George Washington to the United States Senate and House of Representatives, 11 November 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
[Philadelphia, 11 November 1791]

I have received from the Governor of Virginia a Resolution of the General Assembly of that Commonwealth, ratifying the first Article of the amendments proposed by Congress to the Constitution of the United States. A Copy of which, and of the letter accompanying it, I now lay before you.
Sundry papers relating to the purchase by Judge Symmes of the lands on the Great Miami, having been communicated to me, I have thought it proper to lay the same before you, for your information on that subject.

Go: Washington

